Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

9. (Currently Amended) The composition of claim 1, wherein the composition
comprises fewer than about 1 contaminating parent bacterial cell per [[107]]107 minicells.
31. (Currently Amended) The composition of claim 1, wherein the composition
comprises fewer than about 1 contaminating parent bacterial cell per [[108]]108 minicells.
32. (Currently Amended) The composition of claim 1, wherein the composition
comprises fewer than about 1 contaminating parent bacterial cell per [[109]]109 minicells.
33. (Currently Amended) The composition of claim 1, wherein the composition
comprises fewer than about 1 contaminating parent bacterial cell per [[1010]]1010 minicells.
34. (Currently Amended) The composition of claim 1, wherein the composition
comprises fewer than about 1 contaminating parent bacterial cell per [[1011]]1011 minicells.
39. (Currently Amended) The composition of claim 1, comprising at least about 5 x [[108]]108 minicells.

Status of Claims
Claims 1-9, 25-34 and 38-39 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645